Citation Nr: 0207450	
Decision Date: 07/09/02    Archive Date: 07/17/02	

DOCKET NO.  00-13 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of 
$12,274, to include the question of whether the overpayment 
was properly created.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from August 1962 to 
August 1965.  

This matter arises from a January 2000 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the St. Petersburg, Florida, Regional 
Office (RO).  Therein, it was held that waiver of recovery of 
the overpayment at issue was precluded because of bad faith 
by the appellant in the debt's creation.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 1991), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.  

In September 2001, the Board remanded the case to the RO 
pursuant to the appellant's request for a personal hearing 
before a traveling member of the Board.  See 38 C.F.R. 
§§ 20.700, 20.703 (2001).  Such a hearing was scheduled for 
April 9, 2002; however, the veteran failed to report as 
scheduled.  Moreover, he did not request a postponement of 
the scheduled proceedings.  As such, the case will be 
processed as though his request for a personal hearing had 
been withdrawn.  See 38 C.F.R. § 20.704(d) (2001).  

As the Board noted at the time of the September 2001 remand, 
the veteran may have raised the issues of entitlement to 
service connection for skin cancer and entitlement to 
reimbursement or payment of the cost of unauthorized private 
medical services associated with his hospitalization in 
approximately July 1997.  These matters are referred back to 
the RO for further appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The veteran originally was awarded improved disability 
pension benefits effective December 1, 1996; he was 
authorized the monetary rate payable for a veteran with no 
dependents and no countable income.  The VA letter sent to 
the veteran on February 27, 1997 notified him of his pension 
entitlement, and also informed him that it was his 
responsibility to notify VA "immediately" if he received 
income from any source, to include his receipt of Social 
Security benefits.  

3.  As the result of an income verification match with the 
Social Security Administration conducted in 1998, VA was 
informed that the veteran had been in receipt of Social 
Security benefits in excess of $1,000 monthly since November 
1997.  His pension entitlement was recomputed as a result, 
and payments were terminated retroactively effective December 
1, 1997; the overpayment at issue resulted.  

4.  The failure of the appellant to report his receipt of 
Social Security benefits to VA was the sole cause of the 
overpayment of improved disability pension benefits in the 
amount of $12,274.  

5.  The failure of the appellant to report his receipt of 
Social Security benefits despite his knowledge of the 
requirement that he timely report any changes in his income 
demonstrates an intent on his part to seek an unfair 
advantage with knowledge of the likely consequences; his 
omission also resulted in a subsequent monetary loss to the 
Government.  


CONCLUSIONS OF LAW

1.  The overpayment of improved disability pension benefits 
in the amount of $12,274 was properly created.  38 U.S.C.A. 
§§ 501, 5107, 5112 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.271, 3.272, 3.660 (2001).  

2.  The overpayment of improved disability pension benefits 
in the amount of $12,274 involved bad faith on the part of 
the appellant, and waiver of its recovery is, therefore, 
precluded.  38 U.S.C.A. §§ 5107, 5302 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 1.963, 1.965 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107), which applies to all 
pending claims for VA benefits, and which provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits under the laws administered by VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date. 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.   

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The veteran was issued a 
statement of the case that informed him of the evidence used 
in conjunction with his claim, the pertinent laws and 
regulations, the adjudicative action taken, and the reasons 
and bases for the decision.  Thus, he was provided adequate 
notice as to the evidence needed to substantiate his claim.  
He also was given an opportunity both to submit additional 
evidence in support of his claim, and to testify at a 
personal hearing.  The record indicates that all relevant 
facts have been properly developed and that all evidence 
necessary for equitable disposition of the issue on appeal 
has been obtained.  As such, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  Moreover, as the record is complete, the 
obligation under the VCAA for VA to advise a claimant as to 
the division of responsibilities between VA and the claimant 
in obtaining evidence is moot.  Finally, in view of the 
narrow questions of law and fact on which this matter turns 
the Board concludes that there is no reasonable possibility 
that any further development could substantiate the claim.  

During the appellate process, the veteran questioned the 
validity of the indebtedness at issue.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).  Pursuant to 
38 C.F.R. § 3.271, payments of any kind from any source shall 
be counted as income during the 12-month annualization period 
in which received unless specifically excluded under the 
provisions of 38 C.F.R. § 3.272.  (Emphasis added).  However, 
38 C.F.R. § 3.272 does not exclude Social Security benefits 
as countable income for improved disability pension purposes.  
As such, the RO properly included all Social Security 
benefits received by the appellant since November 1997 as 
countable income in determining his pension entitlement.  
Moreover, because the yearly amount of the veteran's Social 
Security benefits exceeded the maximum applicable income 
limitation set forth in 38 U.S.C.A. §§ 1521, 5312 (West 1991 
& Supp. 2001), his benefits were properly terminated 
effective December 1, 1997.  See 38 C.F.R. § 3.660(a)(2).  
Accordingly, the Board is satisfied that the overpayment at 
issue was properly created, and that question need not be 
examined further.  

Also of note is that the RO considered the facts in this 
case, and concluded that the appellant had demonstrated bad 
faith in the creation of the overpayment.  Notwithstanding 
this, however, the Board must render and independent 
determination in this regard.  See Ridings v. Brown, 
6 Vet. App. 544, 546 (1994).  To this extent, there shall be 
no recovery of payments or overpayments of any benefits under 
any laws administered by the Secretary [of Veterans Affairs] 
when it is determined that recovery would be against equity 
and good conscience.  38 U.S.C.A. § 5302(a).  However, before 
the principles of equity and good conscience may afford 
waiver to an obligor, it must be established that the obligor 
was not guilty of bad faith in the creation of the 
overpayment.  See 38 U.S.C.A. § 5302(c); 38 C.F.R. 
§ 1.963(a).  Bad faith generally is an unfair or deceptive 
dealing by one who seeks to gain at another's expense; there 
need not be an actual fraudulent intent, but merely an intent 
to seek an unfair advantage with knowledge of the likely 
consequences, and a subsequent loss to the Government.  See 
38 C.F.R. § 1.965(b)(2).  The question, then, is whether bad 
faith on the part of the appellant led to the overpayment at 
issue.  

The facts in this case are as follows.  The veteran 
originally applied for improved disability pension benefits 
in October 1996.  By rating decision dated in February 1997, 
he was found to be permanently and totally disabled effective 
November 19, 1996.  Because the veteran had indicated on his 
original pension application that he had no income from any 
source subsequent to August 1996, he was awarded the maximum 
pension rate payable for a veteran with no dependents 
effective December 1, 1996.  This was consistent with the 
guidelines set forth in 38 C.F.R. § 3.31 (2001).  By letter 
dated February 27, 1997, the veteran was informed that his 
award was based upon no countable income from earnings, 
Social Security benefits, retirement benefits, interest, 
insurance, or other sources.  (Emphasis added).  He also was 
informed that it was his responsibility to notify VA 
immediately if he received income from any source, including 
those specified above.  He was informed further that his 
failure to do so might create an overpayment that he would 
have to repay.  

During 1998, VA was informed by the Social Security 
Administration that the veteran had been receiving Social 
Security benefits since November 1997.  The 
veteran had not notified VA of his receipt of this income.  
His benefits were such that they exceeded the maximum 
applicable income limitation.  As a result, VA had no 
alternative but to terminate his improved disability pension 
benefits retroactively effective December 1, 1997.  An 
overpayment of $12,274 resulted.  

The veteran contends that he was unaware that Social Security 
benefits constituted countable income for VA pension 
purposes.  In various statements submitted by him during the 
appellate process, he also indicated that a psychiatric 
disorder prevented him from handling his financial affairs or 
from understanding his financial responsibilities.  The 
record indicates that the veteran suffers from alcohol abuse, 
dysthymia and depression.  However, it does not indicate that 
he is unable to handle his financial affairs or otherwise 
understand his financial responsibilities.  No medical 
professional has questioned the veteran's competence to 
handle his financial affairs.  In an October 7, 1999 
statement, the veteran indicated that his name is on three 
checking accounts belonging to his father, and that, in 
effect, he handles his father's financial affairs.  Also of 
note is that the veteran is a college graduate.  Given the 
level of the veteran's education and the lack of any 
psychiatric symptomatology that would prevent him from 
understanding his responsibility to timely report changes in 
his income to VA, the Board must conclude that his actions in 
the creation of the current overpayment were intentional.  As 
such, they could be for no other purpose then to gain unfair 
advantage in his dealings with VA.  He was successful in this 
respect, as evidenced by the current overpayment.  Thus, the 
veteran was guilty of bad faith in the creation of the 
overpayment at issue.  

The Board's finding of bad faith precludes the granting of 
waiver of recovery of the overpayment of improved disability 
pension benefits in the amount of $12,274, notwithstanding 
the provisions of 38 C.F.R. § 1.965(a) regarding the standard 
of equity and good conscience.  See Farless v. Derwinski, 
2 Vet. App. 555, 556-557 (1992).  Moreover, the Board finds 
as to all material issues that the evidence is not evenly 
balanced and that the doctrine of resolving doubt in the 
veteran's favor is not 
for application.  See Ferguson v. Principi, 273 F.3d. 1072 
(Fed. Cir. 2001) (the statute, 38 U.S.C. § 5107(b), only 
requires that the Board "consider" all the evidence and 
material of record; the benefit of the doubt provision only 
applies where there is an approximate balance of positive and 
negative evidence).  


ORDER

Waiver of recovery of the overpayment of improved disability 
pension benefits in the amount of $12,274 is denied.  


		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

